DETAILED ACTION



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gran EP2,806,660.

Regarding claim 1 and 14, Gran discloses a hearing device (title: hearing aid) comprising: a first housing to be worn behind a pinna of a user (Fig. 6-12); a second housing to be worn in an ear canal of or at an ear of the user (Fig. 6-24); an elongated member extending between the first housing and the second housing (Fig. 6-20); a first primary microphone for provision of a first primary microphone input signal (Fig. 4-14), and a second primary microphone for provision of a second primary microphone input signal (Fig. 4-16); a secondary microphone in the second housing for provision of a secondary microphone input signal (Fig. 4-26); a mixing module for provision of a mixer output based on a primary mixer input and a secondary mixer input (Fig. 7-62), wherein the primary mixer input is based on the first primary microphone input signal and the second primary microphone input signal, and the secondary mixer input is based on the secondary microphone input signal (Fig. 7: inputs to the mixer-62 is from the 3 microphones); a processing unit configured to process the mixer output and to provide an electrical output signal based on the mixer output (Fig. 7-18); and a receiver for converting the electrical output signal to an audio output signal (Fig. 7-54); wherein the mixing module is configured to mix a first component of the primary mixer input and a first component of the secondary mixer input for provision of a first component of the mixer output ([0105]-[0107]: mixing specific frequencies differently).  

Regarding claim 6, Gran discloses wherein the mixing module is configured to mix a second component of the primary mixer input and a second component of the secondary mixer input for provision of a second component of the mixer output ([0066]: having different frequency bands that will be mix). 

Regarding claim 7,  Gran discloses wherein the hearing device comprises a mixing controller configured to apply a mixing scheme in the mixing module based on a control parameter indicative of instability in the hearing device ([0066]: based on the feedback risk, control the mixing weighted sum).  

Regarding claim 8, Grand discloses wherein the mixing controller is configured to increase an amount of the first component of the primary mixer input in the mixer output ([0066]: the mixer will mix frequency bands of the ITE and BTE by increase and decreasing).  

Regarding claim 9, Grand discloses wherein the mixing controller is configured to increase an amount of the first component of the primary mixer input in the mixer output in response to a detection of the control parameter being indicative of instability in the hearing device ([0066]: the mixer will mix frequency bands of the ITE and BTE by increase and decreasing, based on feedback risk).  

Regarding claim 10, Grand discloses wherein the mixing controller is configured to decrease an amount of the first component of the secondary mixer input in the mixer output ([0066]: the mixer will mix frequency bands of the ITE and BTE by increase and decreasing).  
Regarding claim 11, Grand discloses wherein the mixing controller is configured to decrease an amount of the first component of the secondary mixer input in the mixer output in response to a detection of the control parameter being indicative of instability in the hearing device ([0066]: the mixer will mix frequency bands of the ITE and BTE by increase and decreasing, based on feedback risk).  

Regarding claim 12, Grand discloses wherein the mixing controller is configured to determine the control parameter based on the electrical output signal and the secondary microphone input signal, and determine the mixing scheme based on the control parameter (Fig. 9-72 & [0066]: the feedback-72 is what will be used to determine the feedback risk, along with the microphone signals).

Regarding claim 13, Gran discloses wherein the mixing module is configured to mix the first component of the primary mixer input and the first component of the secondary mixer input by: applying a first filter to the first component of the primary mixer input to obtain a first filtered component of the primary mixer input, applying a second filter to the first component of the primary mixer input to obtain a first filtered component of the secondary mixer input, and adding the filtered first component of the primary mixer input and the filtered first component of the secondary mixer input (Fig. 9 & [0066]: taking all 2 microphones 14, 16, 26 and passing it through filters-32,34,36 which then will be send to the mixer-62).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gran EP2,806,660 in view of McGrath US PG-Pub 2011/0033063.

Regarding claim 2, Gran teaches wherein the mixing module is configured to combination the first component of the primary mixer input and the first component of the secondary mixer input for provision of the first component of the mixer output ([0066]: performing weighted mixing of microphone signals of certain frequency bands).  
Gran failed to explicitly teach linear combination.
However, McGrath teaches linear combination ([0026]: performing linear mixing).
Gran and McGrath are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using an alternative way to mix audio signal.

Regarding claim 3, Gran teaches wherein the mixing module is configured to mix a second component of the primary mixer input and a second component of the secondary mixer input for provision of a second component of the mixer output; and wherein the mixing module is configured to combination to the second component of the primary mixer input and the second component of the secondary mixer input for provision of the second component of the mixer output  ([0066]: performing weighted mixing of microphone signals of certain frequency bands).  
Gran failed to explicitly teach second linear combination.
However, McGrath teaches second linear combination ([0026]: performing linear mixing).
Gran and McGrath are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using an alternative way to mix audio signal.

Regarding claim 4, McGrath teaches linear combination  ([0026]: performing linear mixing). While McGrath failed to explicitly teach second linear combination is different from first linear combination. However, using different linear mixing for different frequency bands of Gran will provide a more specific designed for each different profile of the users hearing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
  
	Regarding claim 5, Gran teaches wherein a primary coefficient and a secondary coefficient of the combination are larger than 0 ([0066] & [0100]: weighted mix of ITE will change by either coefficient on filter of gain values & [0128]: changing gradually, which means coefficient will not be zero). 
Gran failed to explicitly teach second linear combination.
However, McGrath teaches second linear combination ([0026]: performing linear mixing).
Gran and McGrath are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using an alternative way to mix audio signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654